Poch, J. The record in this cause indicates that this claim was filed for payment of the fee for legal services rendered pursuant to section 5 — 2—4 of the Unified Code of Corrections. Ill. Rev. Stat. 1979, ch. 38, par. 1005 — 2—4. The Attorney General has submitted a stipulation which states that Claimant was duly appointed by the Court of the Nineteenth Judicial Circuit, Lake County, Illinois, to serve as counsel in supplemental involuntary admission proceedings for a defendant acquitted of a felony by reason of insanity. The defendant was unable to pay the fee for counsel and an order was entered upon the State to pay the fee. Section 5 — 2—4(c) of the Unified Code of Corrections provides that the fee of appointed counsel, if defendant is unable to pay, shall be paid by the State “from funds appropriated by the General Assembly for that purpose.” The General Assembly has never appropriated funds to any department or agency for this purpose. Also, the Act does not specify to whom and when such an appropriation should be made. Claimant was appointed and performed services pursuant to statute. The State of Illinois must now pay for those services as is provided in that statute. Therefore, it is hereby ordered that the Claimant, Dunlap & Boyd, Ltd., be and is hereby awarded the sum of $4,380.00 to be paid out of the special awards appropriation to the Court of Claims.